BELCHER, Judge.
This is an appeal from an order remanding the appellant to custody after a hearing on a writ of habeas corpus in the County Court at Law of Travis County.
Appellant was convicted in the justice court for a violation of Art. 910, P.C., which provides for punishment of not less than $50 nor more than $200. Under Art. 906, P.C., it is the duty of the Texas Game and Fish Commission to enforce Art. 910, *279supra. Art. 893, P.C., as amended, provides that in such cases “* * * The court shall so state in its judgment whether or not the license of said person is revoked or whether or not said person shall retain same * * *."
Therefore, the punishment for a violation of Art. 910, supra, is by a fine of not less than $50 nor more than $200 and the forfeiture of hunting license. Art. 5, Section 19 of the Texas Constitution limits the criminal jurisdiction of the justice courts to offenses where the punishment which may be assessed is by a fine only, not to exceed $200.
The justice court had no jurisdiction of the prosecution under Art. 910, supra, and appellant’s conviction thereunder is void. Morris v. State, 168 Tex. Cr. R. 281, 325 S.W. 2d 386.
The judgment is reversed and the prosecution is ordered dismissed.
Opinion approved by the Court.